EXHIBIT16.1 July 2, 2014 Securities and Exchange Commission 100 F. Street Washington, DC 20549 - 7561 Re: Macco International Corp. Commission File No. 333-188563 We have read the statements that we understand Macco International Corp will include under Item 4.01 of the Form 8-K report dated July 2, 2014 and agree with such statements in so far as they apply to our firm. We have no basis to agree or disagree with any other statement made in Item 4.01 of such report. Sincerely, Cutler & Co., LLC 12191 W. 64th Avenue, Suite 205B, Arvada, Colorado 80004 ● Phone: 303.968.3281 ● Fax: 303.456.7488 ●www.cultercpax.com
